

117 HRES 93 IH: Calling for the establishment of a new unit of the National Institutes of Health, to be known as The National Institute of Viral Diseases, to increase research in the field of viral disease causes, prevention, and treatment.
U.S. House of Representatives
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 93IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2021Ms. Kaptur submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONCalling for the establishment of a new unit of the National Institutes of Health, to be known as The National Institute of Viral Diseases, to increase research in the field of viral disease causes, prevention, and treatment.Whereas the pandemic caused by the severe acute respiratory syndrome coronavirus 2 (in this preamble referred to as COVID–19) is perhaps the greatest threat to the health and prosperity of the United States since the Great Depression, and COVID–19 has sickened more than 26 million people in the United States, has killed more than 440,000 people, and has left hundreds of thousands of survivors with long-term vascular, neurological, and other complications;Whereas COVID–19 has exceeded 102,000,000 cases and 2,100,000 million deaths worldwide;Whereas projections, using the optimistic assumption that COVID–19 will be controlled by the fall of 2021 by vaccines still untried or fully tested, foresee economic costs estimated at more than $16 trillion, almost 90 percent of the annual gross domestic product of the United States;Whereas the toll in illness, death, and direct economic damage caused by COVID–19 justifies a fundamental reorganization and significant expansion of the commitment of the Federal Government to fund research on diseases caused by viruses and their prevention and treatment;Whereas COVID–19 is only one of more than 130 viruses known to cause diseases in humans, these diseases sicken millions of people in the United States each year, and they range from relatively mild to devastating, including the common cold, infectious diarrhea, HIV/AIDS, measles, chicken pox, hepatitis, mumps, cervical cancer, and certain forms of leukemia;Whereas viruses also pose serious health and economic threats to domestic pets, farm animals, and food crops;Whereas scientists predict that the toll from viral diseases will increase in the future, with new disease-causing viruses spreading from animals to people due to human intrusion into previously wild environments, increased international travel, and mass migrations resulting from war, famine, and national disasters;Whereas despite the scope and seriousness of this problem, there is no treatment or cure for most viral infections in humans and existing treatments can only relieve symptoms while victims wait and hope that their immune system will fight off the virus;Whereas vaccines can protect people from some viral disease, but no vaccine exists for the most common viral infections, including the common cold, and vaccines for influenza provide only temporary protection and must be renewed annually;Whereas viruses called bacteriophages are one of the most promising ways of treating anti-biotic resistant bacteria, but Federal investment in scientific research in this area lags;Whereas the House of Representatives recognizes the importance of biological sciences research and its contributions to advancing medical countermeasures for the betterment of the American public; andWhereas the virus-related funding of the Federal Government is fragmented, uncoordinated, and not uniquely focused as it is allocated among multiple Federal agencies, including the National Institute for Allergies and Infectious Diseases, the Centers for Disease Control and Preventions, the Food and Drug Administration, the Health Resources and Services Administration, the United States Agency for International Development, and the Fogarty International Center of the National Institutes of Health: Now, therefore, be itThat—(1)the Director of the National Institutes of Health should establish a new research institute of the National Institutes of Health, to be known as the National Institute of Viral Diseases, to focus, coordinate, and increase research funding on the causes, prevention, and treatment of diseases caused by viruses; and(2)all existing and future research of this kind should be coordinated through the new National Institute of Viral Diseases.